DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on April 6, 2021, in which claims 1-11 were canceled and claims 12-20 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on April 6, 2021, with respect to 12-19 have been fully considered and are persuasive. The 35 USC 112 and 103 rejection set forth in the last office action, mailed on November 6, 2020 have been withdrawn in light of the amendment filed on April 6, 2021. 

Claim Rejections - 35 USC § 112
The rejection under 35 USC 112 with respect to claims 1-11 has been withdrawn in view of the cancellation of claims 1-11.

Claim Rejections - 35 USC § 103
The rejection under 35 USC 103 with respect to claims 1-11 has been withdrawn in view of the cancellation of claims 1-11.


Examiner’s Comment (Drawings)
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because 
(1). Fig.1 please indicates which portion in that figure represents clients 110, users 102, client 110A, user 102A; servers 130, and item 100.
(2). Fig.3A please indicates which portion in that figure represents item 300.
(3). Fig.3B please indicates which portion in that figure represents item 313.
(4). In page 5 of the drawing, please indicate which portion in the drawing page represents fig 4A, and which portion in that fig.4A represents items 135, 242, and 248, and please link the first portion and second portion of the drawing set forth in page 5.
(5). In page 6 of the drawing, please indicate which portion in the drawing page represents fig 4B, and which portion in that fig.4B represents items 135, and 242, and please link the first portion and second portion of the drawing set forth in page 6.
(6). In page 7 of the drawing, please indicate which portion in the drawing page represents fig 4C, and which portion in that fig.4C represents items 135, and 242, and please link the first portion and second portion of the drawing set forth in page 7.
(7). In page 8 of the drawing, please indicate which portion in the drawing page represents fig 4D, and which portion in that fig.4D represents items 410A, and 410B, and please link the first portion and second portion of the drawing set forth in page 8.
(2). Fig.5 please indicates which portion in that figure represents item 500.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The 

Allowable Subject Matter
Claims 12-20 are allowed in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in retrieving a multidimensional search query spanning a defined length of time, wherein multiple candidates are compared to the multidimensional search query using an optimization function to determine an associated similarity value, where the candidate match is selected from multiple candidates based on the candidate match having a highest associated similarity value, wherein the confidence value is assigned to the candidate match based on the associated similarity value and a size of multidimensional search query and the size of the multidimensional search query is reduced. The similarity search on database using successively smaller versions of multidimensional search query until a candidate match having an optimal confidence value is determined. The prediction result selected from multiple records having associated timestamps is outputted after the candidate match assigned to the optimal confidence value. None of the prior art of record, singular and any order combination reducing the size of the multidimensional search query and adjust weighting of the associated similarity value to account for the size of the multidimensional search query and once the candidate match is found, then successive records immediately after the candidate match is examined to generate the prediction result.
The closest prior art: US 20150317344, 20100332475, and 20130173632 (Involved in predicting object properties and events using similarity based information retrieval and modeling by implementing an efficient retrieval strategy is providing an indexing structure that rapidly 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                            April 13, 2021